Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 1 of 7 PageID #: 1835


                                          MICHAEL HUESTON
                                                ATTORNEY                 A T     LAW
     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
     1 6    C O U R T       S T R E E T                                                       T e l :   ( 7 1 8 )   2 4 6 - 2 9 0 0
     S U I T E     1 8 0 0                                                                    F a x :   ( 7 1 8 )   2 4 6 - 2 9 0 3
     B R O O K L Y N ,          N E W     Y O R K   1 1 2 4 1                E m a i l :   m h u e s t o n @ n y c . r r . c o m
     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
     A   D M I T T E D    N Y



                                                                                     September 10, 2021
BY ECF
The Honorable William F. Kuntz II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                         Re: United States v. Elder, et al., 18 Cr. 092 (WFK)


Your Honor:
       Defendant Wilbert Bryant respectfully submits this letter in further support of his
September 2, 2021 submission, Doc. No. 324, and in response to the Government’s September 3,
2021 letter, Doc. No. 328, regarding the Court seating only jurors who are vaccinated against
COVID-19, see Doc. No. 326, and in further support against the Court’s August 26, 2021
decision and subsequent orders excluding individuals who are not vaccinated against COVID-19
from the jury. See Doc. Nos. 325 and 327.

        In supplement to the arguments, we previously raised in our September 2, 2021 letter, we
respectfully submit that this Court should decline to impose a COVID-19 vaccination
requirement for jurors, as doing so would: 1) violate substantive and procedural requirements in
the Jury Selection and Service Act (JSSA); and, 2) accordingly we “move to dismiss the
indictment or stay the proceedings against [Mr. Bryant] on the ground of substantial failure to
comply with the provisions of [the JSSA] in selecting the grand or petit jury.” 28 U.S.C. §
1867(a).

I.         Requiring vaccination would violate the JSSA in multiple ways.

       In the JSSA, Congress “declar[ed]” a policy that all juries in federal court—both grand
and petit—must be representative of the communities from which they are drawn:

                         It is the policy of the United States that all litigants in Federal
                         courts entitled to trial by jury shall have the right to grand and petit
                         juries selected at random from a fair cross section of the
                         community in the district or division wherein the court convenes. It
                         is further the policy of the United States that all citizens shall have
                         the opportunity to be considered for service on grand and petit
                         juries in the district courts of the United States, and shall have an
                         obligation to serve as jurors when summoned for that purpose.
Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 2 of 7 PageID #: 1836




28 U.S.C. § 1861. The JSSA further provides that “[n]o citizen shall be excluded from service as
a grand or petit juror in the district courts of the United States . . . on account of race, color,
religion, sex, national origin, or economic status.” Id. § 1862.

        In addition to declaring a statement of general policy, the JSSA prescribes detailed
procedures for the selection of grand and petit juries in federal court. These procedures are
intended to achieve two primary objectives: “random selection of juror[s]” and “determination of
juror disqualifications, excuses, exemptions, and exclusions on the basis of objective criteria
only.” See, e.g., United States v. Carmichael, 685 F.2d 903, 911 (4th Cir. 1982); see also United
States v. Cecil, 836 F.2d 1431, 1445 (4th Cir. 1988) (en banc) (explaining JSSA is designed to
“achieve the goal of the Sixth Amendment: . . . assur[ing] a jury pool drawn randomly from a
fair cross-section of the community”).

        Imposing a juror vaccination requirement would violate multiple provisions of the JSSA,
relating to (1) the limited bases on which courts may exclude jurors, (2) the promulgation of
juror questionnaires, and (3) the process by which each federal district court adopts a juror-
selection plan. In so doing, the Court’s current order undermines the important objectives that the
JSSA is intended to achieve.

       A.      The JSSA requires each federal district court to promulgate a plan that
               specifies which categories of people are “excused” from, “exempt” from, and
               “unqualified” for jury service.

         The JSSA identifies three classes of people who should be screened out of the jury pool:
 those who are “excused” from, those who are “exempt” from, and those who are “unqualified”
 for jury service. It further instructs that “[e]ach United States district court shall devise and
 place into operation a written plan for random selection of grand and petit jurors that shall be
 designed to achieve the objectives of [the JSSA], and that shall otherwise comply with the
 provisions of [the JSSA].” 28 U.S.C. § 1863(a). Among other things, each district’s plan should
 identify which people are excused, exempt, or unqualified.
         The JSSA lays out a specific process for determining who is excused, exempt, or
 unqualified. According to the JSSA, each district’s jury plan should identify the source of
 prospective jurors within the district, e.g., the “voter registration lists,” the “lists of actual
 voters,” or “some other source or sources of names in addition to voter lists.” Id. § 1863(b)(2).
 It should also “provide for a master jury wheel” into which the district court clerk places names
 “randomly selected” from the court’s chosen source. Id. § 1863(b)(4). “From time to time,” the
 clerk draws names “at random” from the master jury wheel and mails to each person so selected
 “a juror qualification form,” which asks questions about the recipient’s eligibility for jury
 service. Id. § 1864(a). Based on the answers to those questions, the clerk determines whether
 prospective jurors are “unqualified for, or exempt, or to be excused from jury service.” Id. §
 1865(a).
         The name of everyone who completes a juror questionnaire, and who is not determined
 to be exempt, excused, or unqualified, is placed in a “qualified jury wheel.” Id. § 1866(a).
 When the need for a grand or petit jury arises, the clerk draws names “at random” from the
 qualified wheel and sends summonses to those people. Id.


                                                2
Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 3 of 7 PageID #: 1837




         The JSSA instructs that “no person or class of persons shall be disqualified, excluded,
 excused, or exempt from service as jurors,” except for people deemed unqualified under § 1865
 and people deemed excused or exempt “as provided . . . in [a] jury selection plan provision
 adopted pursuant to [§ 1863(b)(5)-(6)].” Id. § 1866(c). But in § 1866(c), the statute creates a
 limited number of specifically enumerated exceptions to this rule, providing that a “person
 summoned for jury service” may be:

             •   “excused by the court . . . upon a showing of undue hardship or extreme
                 inconvenience”;

             •   “excluded by the court on the ground that such person may be unable to render
                 impartial jury service or that his service as a juror would be likely to disrupt the
                 proceedings”;

             •   “excluded upon peremptory challenge as provided by law”;

             •    “excluded pursuant to the procedure specified by law upon a challenge by any
                 party for good cause shown”; or

             •   “excluded upon determination by the court that his service as a juror would be
                 likely to threaten the secrecy of the proceedings, or otherwise adversely affect the
                 integrity of jury deliberations.”

Id. In sum, there are only four buckets of people who can be removed from jury service: (1)
those who are excused, (2) those who are exempt, (3) those who are unqualified, and (4) those
who fall into a § 1866(c) exception.

        B.       Excluding unvaccinated people from jury service would (1) violate the JSSA
                 by adding a basis for exclusion that Congress did not authorize, and (2)
                 contravene the JSSA’s procedural requirements.
                 1.     The JSSA enumerates a limited number of permissible bases for
                        excluding someone from jury service, and courts lack the power to
                        supplement that list with a vaccination requirement.

        This Court may not impose a vaccination requirement on jury service, as that requirement
is not a statutory basis for deeming a potential juror exempt, unqualified, excused, or subject to
any § 1866(c) exception.

       First, § 1863(b)(6) does not make unvaccinated people “exempt” from jury service.

       Second, § 1865(b) does not deem such people “unqualified.”

       Third, the unvaccinated do not qualify as “volunteer safety personnel,” and therefore are
not “excused” under § 1863(b)(5)(B). While district courts do have the authority under §
1863(b)(5)(A) to identify additional “groups of persons or occupational classes whose members”
may be excused from jury service, this Court cannot use that authority to categorically excuse the

                                                   3
Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 4 of 7 PageID #: 1838




unvaccinated. For starters, the power conferred by § 1863(b)(5)(A) is the power to enumerate
groups whose members may be excused “on individual request therefor.” That is, members of
those groups may ask to be excused from jury service if they wish, but the court cannot forbid
them from serving if they want to. As the House report to the JSSA put it: “‘Members of excused
groups could serve if they desired to do so, but a request for an excuse must be granted.’” Sweet
v. United States, 449 A.2d 315, 326 (D.C. 1982) (citation omitted); see also, e.g., United States
v. Armsbury, 408 F. Supp. 1130, 1144 (D. Or. 1976) (quoting same report: “‘For example, a
mother with young children might prefer to hire a babysitter in order to be free for jury duty, but
if she chooses not to hire one her request for an excuse must be granted.’”). This Court therefore
cannot use its § 1863(b)(5)(A) power to exclude the unvaccinated from jury service.

        Additionally, a class of persons can be added to the “excused” list only if jury service
“would entail undue hardship or extreme inconvenience to the members thereof.” §
1863(b)(5)(A). There is no reason to believe jury service would involve serious hardship or
inconvenience for people who are unvaccinated, particularly in light of the rules this Court has
put in place to ensure the safety of each person who enters the courthouse, including careful
screening upon entry, social distancing, and the mandatory use of face masks. People who are
unvaccinated have chosen not to receive a vaccine, which means they evidently feel comfortable
going about their lives, and being in public, without being vaccinated. Under these
circumstances, nothing about jury service would impose an undue hardship on the unvaccinated.
To the extent the Court is concerned about the inconvenience to jurors who have been
vaccinated, that concern can play no role in the § 1863(b)(5)(A) analysis; that subsection permits
the Court to excuse groups or classes of people only if “the members thereof” would experience
undue hardship or extreme inconvenience.

       Finally, as explained in our September 2, 2021 letter, excluding those who have not been
vaccinated would “be inconsistent with sections 1861 and 1862 of [the JSSA]” because it would
produce a grand jury venire that does not represent a fair cross-section of the community. §
1863(b)(5)(A). And a fair cross section includes the unvaccinated.

        Fourth, the Court may not exclude unvaccinated people pursuant to § 1866(c). That
subsection allows a district court, under certain circumstances, to excuse or exclude a “person
summoned for jury service.” § 1866(c). Although it is not clear how the Court will implement its
contemplated screening procedure, it appears the Court is considering screening for vaccination
status during its questioning of prospective jurors. Upon information and belief, there has been
no screening of unvaccinated people before “summon[ing them] for jury service”—i.e., the clerk
has not mailed jury summonses contingent on a person’s vaccination status.

        However, the only portion of that subsection that is even arguably relevant to vaccination
status is the second half of § 1866(c)(2), which provides that someone summoned for jury
service may be “excluded by the court on the ground that such person may be unable to render
impartial jury service or that his service as a juror would be likely to disrupt the proceedings.”
But this exception does not cover people who have not received a vaccine. For one thing, the §
1866(c)(2) exception is “case-specific” rather than “generic.” United States v. Spriggs, 102 F.3d
1245, 1253 (D.C. Cir. 1996) (per curiam). In other words, a potential juror can be excluded under
§ 1866(c)(2) if there is something about the facts of a particular case that makes it likely she
would “disrupt the proceedings”—for instance, personal knowledge of the facts or strong

                                                4
Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 5 of 7 PageID #: 1839




feelings about an issue implicated by the case. Section 1866(c)(2), however, does not give
district courts a license to exclude whole classes of people on the theory that they would be
disruptive generally, in every case. The D.C. Circuit has explained:

                   The closing sentence of § 1866(c) says that jurors excused “from a
                   particular jury under clause (2), (3) or (4) of this subsection shall
                   be eligible to sit on another jury if the basis for his initial exclusion
                   would not be relevant to his ability to serve on such other jury,”
                   evidently reflecting an assumption that those subsections included
                   case-specific excusals.

Id. (emphasis added). Thus even assuming the presence of unvaccinated people would be
disruptive to jury proceedings, that fact would not permit their categorical exclusion under §
1866(c)(2).

        And in any event, there is no basis for concluding unvaccinated jurors are “likely to
disrupt the proceedings.” § 1866(c)(2). Those who have been vaccinated may feel more at ease
knowing their fellow jurors have also been vaccinated, but the presence of a small number of
unvaccinated people will not cause so much anxiety that it will lead to a disruption, especially
considering that all jurors will be required to wear masks and follow social-distancing protocols
and that the rate of breakthrough infections among vaccinated people is extremely low. See
Tucker Reals, Study finds low rate of COVID-19 “breakthrough” infections, fewer symptoms in
vaccinated people, CBS News (Sept. 2, 2021) (citing data from a recent study in The Lancet
showing that, of more than 1.2 million adults who received a first vaccine dose, fewer than 0.5
percent reported contracting COVID two weeks or more after the receiving the shot; among
those who received both vaccine doses, fewer than 0.2 percent contracted the virus a week or
more after getting the second dose), available at https://www.cbsnews.com/news/covid-
breakthrough-infections-vaccine-rate-symptoms-study/. The rate of serious, symptomatic
breakthrough infections is even lower. Id.

       Because the JSSA does not authorize excluding unvaccinated people from jury service,
the Court’s proposal would be unlawful.

                   2.      Requiring jurors to be vaccinated would run afoul of the JSSA’s
                           procedural requirements.

        The JSSA requires a district court to take two procedural steps prior to amending its jury-
selection plan, including excluding individuals who are not vaccinated against COVID-19,
neither of which, we believe, the district court has completed. As a result, the Court lacks the
power to impose a vaccination requirement on jurors.

        First, obtaining information on potential jurors’ vaccination status would require either
amending or supplementing the Court’s current “juror qualification form” to include a question
about the vaccine. § 1864(a). Upon information and belief, this has not happened. See EDNY
Plan for Resumption of Jury Trials.1 But under the JSSA, this Court cannot amend the
1
    https://img.nyed.uscourts.gov/files/pub-news/Plan%20for%20Resumption%20of%20Jury%20Trials.pdf.


                                                      5
Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 6 of 7 PageID #: 1840




questionnaire on its own. The JSSA defines a “juror qualification form” as “a form prescribed by
the Administrative Office of the United States Courts and approved by the Judicial Conference
of the United States, which shall elicit” biographical and demographic information about the
respondents. § 1869(h). A district court therefore, may not use a juror qualification form unless it
has first been “prescribed” by the Administrative Office and “approved” by the Judicial
Conference. At this time, it appears neither the Administrative Office nor the Judicial
Conference has sanctioned the use of questionnaires that ask about vaccination status. So asking
about vaccination status would therefore be unlawful.

        Second, excluding the unvaccinated from jury service would require amending this
Court’s Jury Selection Plan2, and the EDNY Plan for Resumption of Jury Trials (“Plans”). As
explained above, the JSSA instructs that “no person or class of persons” can be excluded from
jury service unless: (1) they are unqualified, under § 1865(b), (2) they are excused or exempt “as
provided in . . . [a] jury selection plan provision adopted pursuant to [§ 1863(b)(5)-(6)],” or (3)
they fall into one of the limited number of exceptions in § 1866(c). Lack of vaccination is not
among the conditions that render a potential juror “unqualified” under § 1865(b); this Court’s
Plans do not categorize such people as “excused” or “exempt”; and, as explained above, the
unvaccinated do not fall into any § 1866(c) exception (even assuming that subsection is
applicable here).

        The JSSA authorizes each court to “modify [its] plan at any time.” Id. § 1863(a). But
when it does so, the court must “promptly notify” the Administrative Office, the attorney
general, and “a reviewing panel consisting of the members of the judicial council of the circuit
and either the chief judge of the district whose plan is being reviewed or such other active district
judge of that district as the chief judge of the district may designate.” Id. And any
“[m]odifications of the plan made at the instance of the district court” do not “become effective”
unless they receive “approval by the panel.” Id.; see also id. § 1863(c) (“Modifications made at
the instance of the district court under subsection (a) of this section shall be effective at such
time thereafter as the panel directs, in no event to exceed ninety days from the date of
modification.”). The panel-approval requirement is more than a formality. See discussion Cecil,
836 F.2d at 1449 (As the Fourth Circuit has explained, the panel’s blessing “is no perfunctory
statement of judgment; it is the considered judgment of an impartial group with intimate
acquaintance with the population involved and with the constitutional and statutory
requirements.”).

         In short, the Court may not exclude unvaccinated people from jury service unless the
district court first proposes a modification to that effect and receives approval. Because the
district court has not yet done so, excluding the unvaccinated from jury service at this juncture
would be illegal. See United States v. Caballero, 286 F. Supp. 3d 242, 248 (D. Mass. 2017)
(“Section 1863(b) sets forth the basic requirements for each plan, which must be approved as
compliant with the Act by the judicial council of the relevant circuit before implementation.”).




2
    https://img.nyed.uscourts.gov/files/local_rules/juryplan.pdf


                                                            6
Case 1:18-cr-00092-WFK Document 338 Filed 09/10/21 Page 7 of 7 PageID #: 1841




II.    Defendant Moves to Dismiss the Indictment

       Under the statute, a criminal defendant “may move to dismiss the indictment or stay the
proceedings against him on the ground of substantial failure to comply with the provisions of
[the JSSA] in selecting the grand or petit jury.” 28 U.S.C. § 1867(a).

        Our first basis to dismiss is that the selection procedure will prevent the jury pool from
representing a fair cross-section of the community. See, e.g., United States v. Mussmacher, No.
WDQ-09-0169, 2010 U.S. Dist. LEXIS 55011 (D. Md. June 3, 2010) at *32 (D. Md. June 3,
2010); United States v. Andrews, No. 1:12CR100-1, 2014 U.S. Dist. LEXIS 167269 (N.D.W. Va.
Dec. 3, 2014), at * 6-7; United States v. Hernandez-Estrada, 749 F.3d 1154, 1157 (9th Cir. 2014)
(en banc).

        Our second basis is that the Court’s non-compliance with the statute “frustrates the policy
objectives of the JSSA, namely the random selection of jurors and the objective determination of
juror disqualification, exemptions and excuses.” United States v. Scott, 2021 U.S. Dist. LEXIS
120136 (S.D.N.Y. June 28, 2021), at *39; see also, e.g., United States v. Bearden, 659 F.2d 590,
600-01 (5th Cir. 1981). In other words, eliminating unvaccinated jurors “constitute[s] the
creation of a new category of exclusion in violation of the [JSSA].” See discussion United States
v. Stein, 985 F.3d 1254, 1263 (10th Cir. 2021). Furthermore, the Court’s vaccination requirement
is violative of the Fifth Amendment’s equal protection guarantee. See discussion Rose v.
Mitchell, 443 U.S. 545, 551 (1979) (The Supreme Court has held that “where sufficient proof of
discrimination in violation of [equal protection] has been made out and not rebutted,” a
“conviction [must] be set aside and the indictment returned by the unconstitutionally constituted
grand jury be quashed.”).

        Finally, we request a stay of these proceedings “to inspect, reproduce, and copy” “[t]he
contents of records or papers used by the jury commission or clerk in connection with the jury
selection process.” § 1867(f). The Supreme Court has held this provision gives defendants
“essentially an unqualified right to inspect jury lists” when preparing a motion that “challeng[es]
jury-selection procedures.” Test v. United States, 420 U.S. 28, 30 (1975) (per curiam).

                                                             Respectfully,

                                                             s/Michael Hueston
                                                             Eylan Schulman
                                                             Counsel for Wilbert Bryant




cc:    Counsel of Record




                                                 7
